PER CURIAM.
We have for review Ramsey v. State, 507 So.2d 742 (Fla. 2d DCA 1987), to resolve conflict with McGeorge v. State, 386 So.2d *67329 (Fla. 5th DCA 1980), and Gryca v. State, 315 So.2d 221 (Fla. 1st DCA 1975). We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.
This Court recently addressed the arguments raised by Ramsey in Bull v. State, 548 So.2d 1103 (Fla.1989), which involved Ramsey’s co-defendant. For the reasons set forth in our decision in Bull, we disapprove the reasoning of the district court below in affirming the imposition of the lien but approve the result reached and the denial of any other relief.
It is so ordered.
EHRLICH, C.J., and OVERTON, McDonald, shaw, barkett, GRIMES and KOGAN, JJ., concur.